 INTL.BROTHERHOODOF POTTERY AND ALLIEDWORKERSInternationalBrotherhood of Pottery and AlliedWorkers,AFL-CIO (Homer Laughlin China, Inc.)andGerald Haught and United States Potters As-sociation,Homer Laughlin China,Inc.; CanonsburgPottery Company;Hall China Company; and Tay-lor, Smithe& TaylorCompany, Parties to the Con-tract,Case 6-CB-2803March 21, 1975Decision and OrderBY MEMBERSFANNING, JENKINS, AND PENELLOOn November 12, 1974, Administrative Law JudgeBenjamin K. Blackburn issued the attached Decision inthis proceeding. Thereafter, the Respondent filed ex-ceptions and a supporting brief; the General Counselfiled cross-exceptions and a supporting brief; and theParties to the Contract filed a brief in answer to theGeneral Counsel's cross-exceptions and supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions, cross-excep-tions, and briefs and has decided to affirm the rulings,findings,' and conclusions' of the Administrative LawJudge and to adopt his recommended Order.'ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended,the National Labor RelationsBoard adopts as its Order therecommended Order ofthe Administrative Law Judge and hereby orders thatthe Respondent, International Brotherhood of Potteryand Allied Workers,AFL-CIO,itsofficers,agents,and representatives,shall take the action set forth in thesaid recommended Order.'The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrectStandard Dry Wall Products, Inc.,91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings2We note that in the first sentence of sec. II, C, of the Administrative LawJudge's Decision, he inadvertently stated that the threat occurred on Sep-tember 14 whereas the correct date is September 123We agree with the Administrative Law Judge that the unfair laborpractices herein found could not be deemed so serious and extensive in theireffect on the employees in the bargaining unit as a whole as to warrant theaddition of the extraordinary remedial provisions General Counsel has re-quested In denying General Counsel's request, accordingly, we need notand do not pass on the validity of the procedural considerations which, inthe Administrative Law Judge's view, also militated against granting Gen-eral Counsel's requestDECISIONSTATEMENT OF THE CASE25BENJAMIN K. BLACKBURN, Administrative Law Judge: Thecharge was filed on September 18, 1973.' The complaintwas issued on July 25, 1974. The hearing was held on Septem-ber 12, 1974, in New Cumberland, West Virginia.The principal issue litigated was whether, under all thecircumstances of the case, the Board should, as a remedy fora violation by Respondent of Section 8(b)(1)(A) of the Na-tional Labor Relations Act, as amended, give employees in amultiemployer bargaining' unit an opportunity to invoke theBoard's decertification procedure notwithstanding contract-bar rules. For the reasons set forth below, I find such aremedy inappropriate in this case. Various motions relatingto that aspect of the case which I took under advisement atthe hearing are disposed of in the section entitled "TheRemedy" below.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofbriefs, I make the following:FINDINGS OF FACTIJURISDICTIONThe Potters Association, located in East Liverpool, Ohio,is composed of Homer Laughlin China, Inc., located in New-ell,West Virginia; Canonsburg Pottery Company, locatedin Canonsburg, Pennsylvania; Hall China Company, locatedin East Liverpool, Ohio; and Taylor, Smith & Taylor Com-pany, located in Chester, West Virginia. The Potters Associa-tion negotiates and executes labor agreements with Respond-ent on behalf of its member companies. The companiesmanufacture dinnerware. During the 12 months just prior toissuance of the complaint herein, they sold and shippedproducts valued in excess of $50,000 directly to customerslocated in States other than the States in which their respec-tive plants are located.IITHE UNFAIR LABOR PRACTICEA. CredibilityThe other issue litigated was whether certain words spokenby Richard Bratt, Respondent's seventh vice president, whois charged with the responsibility of servicing its contractwith the Potters Association at the Homer Laughlin plant, toGerald Haught, a Homer Laughlin employee, on September12, 1973, violated Section 8(b)(1)(A) of the Act. In my view,Bratt's version of -what he said is sufficient to establish aviolation.2However, Haught's version differs from Bratt'sIDates are 1973 unless otherwise indicated2According to Bratt, he said, "What is going on here? I hear you arepassing petitions. You of all people passing a petition. I just can't understandthis. [Haught yelled to other employees to come listen because Bratt wasthreatening him.] I am ashamed of you, Gerald You of all people getting,mixed up in this thing [i e , the circulation of a decertification petition in theHomer Laughlin plant] I am really ashamed of you and disgusted. Do youContinued217 NLRB No. 19 26DECISIONS- OF NATIONAL LABOR RELATIONS BOARDin that Haught testified Bratt cursed and threatened Haughtand his family before Haight called to other employees, saidhe "would"rather than"ought to" kick Haught in the ass,and said Haughtwould befound floating face down in theriver(Newell,West Virginia, is on the Ohio River)if Haughtdid not stop circulating a decertification petition.Since thethreats implicit in Haught's version are much stronger thanthose in Bratt's, it is necessary that the credibility conflictbetween them be resolved so that Bratt's words can be giventheir proper weight in resolving the major issue of remedy.Efforts by each side to corroborate its version through thetestimony of an earwitness to the conversation are of littlehelp. RobertLilly,Haught's brother-in-law,who was calledas a witness by the General Counsel,walked away duringBratt's opening comments and returned near the end of theincident.He left before the threat to Haught's family. He didhear the "floating in the river" remark. Thomas Redman,called as a witness by Respondent,came in response toHaught's summons. Consequently,he was not in earshotwhen,according to Haught,Bratt threatened his family. Red-man turned to make a comment to the man standing next tohim just when,according to Haught, Bratt called him a yel-low-bellied bastard and made the "floating in the river" re-mark and thus did not hear anything that was said afterHaught mentioned a gun.Respondent relies on a hearing which was held before aWest Virginia justice of the peace around October 13 to but-tress its argument that Bratt should be credited over Haught.Haught accused Bratt of assault.Bratt wound up pleadingguilty to assaulting Haught and was placed under a $500peace bond for 30 days after Haught dropped a charge thatBratt had threatened his family. According to Bratt,Haughttold the justice of the peace that Bratt had not threatened hisfamily. According to Haught, he made no such affirmativestatement but merely agreed to drop that aspect of his chargeat the justice of the peace's suggestion.The results of thathearing are consistent with either version of what was saidthere. It, too, is of little help in resolving the conflict as towhat Bratt said to Haught on September 12.I have credited Haught over Bratt for,principally, tworeasons. First,when Bratt was asked why he spoke to Haughtas he did,he said, "Because I was upset. And I did lose mytemper, I'll be the first to admit that.I had lost my temperwhich I shouldn't do, and I'm sorry if I did lose my temperbut I was upset over trying to help this kiln as much as I had."The beginning of Bratt's version of what he said is, I think,much too subdued for a man who was upset when he soughtout Haught.Haught's version of how Bratt started off andHaught's reaction of calling other employees over to hearwhat Bratt was saying (a point on which both men agree)strike me as the more likely conduct of a man who had losthis temper.Second,Alfred Hissom,another employee called as a wit-ness by Respondent, testified that he was not present duringrealize what you are doing to these people? You would probably be takingsome benefits off these people,international insurance and this sort of thingthat they would lose if they got out of the international I ought to take youout in the parking lot and kick your ass. [Haught said he would only go witha gun as an equalizer.] Gerald Haught, you yellow bastard, you don't haveguts enoughto do anything. Anybody that would do that, you are yellow,and you are nothing "the exchange between Bratt and Haught but that, when hereturned to the area a few minutes later, "Robert Lilly andI think Jack Charnack was talking to me, telling me that DickBratt was there and he threatened his family, and I guess thewhole family is supposed to end up in the river." While thistestimony might be insufficient as hearsay to establish thatBratt did say such things (there is no necessity for getting intothe intricacies of theres gestaeexception to the hearsay rule),it is, I think, a sufficient basis for resolving a credibilityconflict.Having resolved the conflict against Bratt for thesetwo reasons, of course, I find further support in Lilly's tes-timony that he did hear Bratt talk about Haught"floating inthe river."B. FactsGerald Haught went to work for Homer Laughlin China,Inc., in February 1972. On May 8, 1972, he and some six orseven other men walked off the job. Haught and two otherswere terminated. The men who had walked out went to Re-spondent's office. This was the first occasion on whichHaught and Richard Bratt ever laid eyes on each other.Grievances were filed. Bratt telephoned the plantsuperin-tendent and persuaded him to take the men back. Bratt subse-quently processed the grievances, insofar as they related to aday's pay lost by Haught and some of the other men as aresult of the incident, through the various steps leading up toarbitration provided in Respondent's contract with the Pot-tersAssociation. On May 31 Bratt invoked arbitration. OnJune 30, after discussions with Homer Laughlin officialswhich convinced him that the grievances were not meritori-ous, he withdrew his demand for arbitration and dropped thegrievances. Bratt's failure to carry Haught's claim for a day'spay through the arbitration process was the beginning ofHaught's disenchantment with Respondent and Bratt.Kilns 6,7, and 8 are housed in the same building at HomerLaughlin's plant. Haught was transferred to kiln 8 when itbegan operations in November 1972. Soon thereafter hebecame shop committeeman for some 20 to 25 employeeswho worked in his immediate vicinity. There is a writtenagreement at the plant level between Respondent and HomerLaughlin covering each of the kilns. The work done at kiln8 differs somewhat from the work done at kilns 6 and 7.When kiln 8 was opened, the agreement for kilns 6 and 7 wasmade applicable to it. The employees at kiln 8 felt that theyneeded an agreement which took into consideration the dif-ferent conditions under which they worked. Homer Laugh-lin's failure to give them such an agreement and Respondent'sfailure to get one for them soon became a bone of contentionamong kiln 8 employees, especially Haught.On February 26, 1973, Haught wrote out a formal griev-ance over the lack of a written agreement for kiln 8 and fileditwith his foreman. He did not file it with Respondent or withBratt. InMarch Haught and some 20 other employeeswalked out over this issue. They went to Respondent's officeand saw Bratt. Bratt telephoned the plant and spoke to J. B.Cartwright, the personnel manager. He persuaded Cart-wright not to discharge Haught for leading this and otherwalkouts. Instead, he managed to arrange for a meeting withHomer Laughlin officials to settle the underlying dispute.This meeting was held on March 22. Haught attended with INTL. BROTHERHOOD OF POTTERY AND ALLIED WORKERSBratt.The result of the meeting was a memorandum of agree-ment signed by Bratt for Respondent and by Cartwright andanother official for Homer Laughlin which reads, "A sepa-rate agreement for #8 (a) will agree to split crew (b) willinclude piece rates from #6-7. No reprimand if productionresumes today. Committee will make every effort to restoreproduction today. Company will make sagger3 purchasesituation always available to Mr.Bratt at all times."On April 13 Haught filed an 8(b)(1)(A) charge (Case6-C]3-2654) against Respondent, the gravamen of which wasthat Respondent had refused "to process the grievances ofGeraldHaught and other employees." The grievancesHaught had in mind were those over a separate written agree-ment for kiln 8, especially the written grievance he had givento his foreman on February 26. During his contacts with theRegional Office in connection with Case 6-CB-2654, Haughtlearned about the Board's decertification procedures and wasadvised that the last day on which he could file a petition fora decertification election under the Board's contract-bar ruleswas September 15. (The 3-year contract then in effect be-tween Respondent and the Potters Association was scheduledto expire on November 15. Apparently, the Regional Officeoverlooked the fact that Homer Laughlin's 1,600 unit em-ployees were only part of a multiemployer unit, for Haughtwas told that he would need approximately 500 signatures ofemployees on decertification petitions to satisfy the Board's30-percent showing-of-interest rule.) When Bratt was servedwith a copy of the charge in Case 6-CB-2654, he protestedto the Regional Director, in a letter dated April 17, that hehad received no grievances from Haught. On April 19 Brattreceived a copy of the grievance which Haught had given tohis foreman on February 26, presumably from Haught. Case6-CB---2654 came to nothing. The Regional Director ap-proved Haught's request to withdraw his charge on May 30.The March 22 memorandum which Bratt managed to ob-tain from Homer Laughlin. did not satisfy Haught because afull written agreement for kiln 8 did not follow. It did not endunrest among employees at kiln 8, for several more walkoutsor sitdowns occurred between April and September. Haughtwas off sick from June 28 to August 7. On September 4 heparticipated in another walkout along with seven other em-ployees.On September 5 he, along with the other seven,received a written warning that the next time he walked offthe job he would be discharged. This was the last straw forHaught. He decided to implement the tentative decision hehad made several months before to try to bring anotherunion, such as the Teamsters, into the plant by first decertify-ing Respondent. On the evening of September 10, at home,he tore eight sheets of paper out of a spiral notebook. Helettered on the top front of each one "Petition to hold anelection towithdrawfrom IBOP.The election will be held andconducted by the National Labor Relations Board." He car-ried them into the plant with him the next morning, Septem-ber 11, and began soliciting signatures. He enlisted five of hiscoworkers to help him solicit signatures at the plant gates atthe end of the day. They stopped when they were told by theplant superintendent that they could not solicit on company3A shortageof naggers,the conveyors on which plates are earned intothe kiln to be fired, was a key part of the complaints at kiln 8. Since theemployees are paid piece rates, the shortage reduced the amount of moneythey were able to earn27property. In all,119 employees signed Haught's petition onSeptember 11. (Fifty-two signed on September 12, 20 on Sep-tember 13, and 14 on September14. Thepetition,which is inevidence,bears one signature which is dated January 8, 1973.There is no evidence to support Respondent's contention thatHaught forged many of the signatures.The fact that signa-tures were obtained on September 13 and 14 belies the Gen-eral Counsel's contention that Bratt's threatening Haught onSeptember 12 effectively restrained him and other employeesfrom engaging in their decertification effort.)An employee telephoned Bratt on the afternoon of Septem-ber 11 and tipped him off that Haught was circulating apetition to decertify Respondent. Bratt had an appointmentat the plant at 2:30 the next afternoon. He went early in orderto seek out and speak to Haught. He arrived around 2 p.m.He was angry because he felt, in view of the number of timeshe had saved Haught's job for him and in view of his efforts,especially on March 22, to resolve the complaints at kiln 8 toHaught's and the other men's satisfaction, that Haught wasan ingrate.Brattwent to where Haught was working.He askedHaught if he was the one who was circulating a decertifica-tion petition.Haught said that he was. Bratt began cursingHaught.He asked Haught if he realized what he was doing,jeopardizing the benefits of all the workers in the plant. Hetold Haught he had better drop it or he would have Haughtand his family taken care of.Haught called to employeesworking nearby to come over and listen to Bratt becauseBratt was threatening him. Several did so. Haught askedBratt to repeat what he had just said. Bratt invited Haughtto step outside to the parking lot where he would kick himin the ass.Haught said he was not a fool, that if he did gooutside it would only be with a gun as an equalizer. BrattcalledHaught a yellow-bellied bastard.He said that, ifHaught did not stop circulating the decertification petitions,"they" would find Haught floating face down in the river. Onthat note, Bratt walked away.Haught walked off the job again in November.Pursuant tothe warning he had received on September 5, he was dis-charged.He filed an unfair labor practice charge (Case6-CA-7263)against Homer Laughlin on the theory that hehad been discharged for circulating the decertification peti-tions. This case also came to nothing. It was dismissed by theRegional Director on the ground of insufficient evidence.C. Analysisand ConclusionsRespondent does not challenge the fact that Bratt threat-ened Haught on September 14. In fact, its answer reads, inpertinent part, "It is admitted that on or about the timespecified, Richard Bratt did speak to one Gerald Haught ina threatening manner."Itargues,rather,that the Boardshould dismiss this case on the merits because it involves anisolated incident which requires neither a finding that the Acthas been violated nor a remedy of any kind. The fact that onlyone employee was threatened and only a handful of em-ployees were witnesses to that threat out of 1,600 employeesrepresented by Respondent at the Homer Laughlin plant sup-ports that argument. So does the fact that Bratt gave way toextreme provocation when he said what he did. Taken at facevalue, the words Bratt spoke were a threat to kill Haught for 28DECISIONSOF NATIONALLABOR RELATIONS BOARDexercising his right underthe Act toattemptto decertify aunion he no longer wanted to represent him. Given the per-sonality which Bratt revealed on the witness stand, no reason-able person-could come to the conclusion that the threat wasseriously intended. In the heat of anger, Bratt resorted to thesort of empty bombast typical of tough guy confrontations.Nevertheless, a threat to kill, even if only an empty threat, isnot something to be taken lightly. Nor is the provocation towhich Haught subjected Bratt legally significant.Bratt's an-ger at Haught for undermining Respondent after all the effortBratt had made to protect and help him is understandable,but even if Bratt were correct in considering him an ingrate,an employee's right to invoke the Act in the manner Haughtsought to invokeit isnot conditioned on his personality orhismaintaining amicable personal relations with the unionofficials who represent him. For these reasons, Bratt's threat-ening remarks to Haught were not an isolated incident in thesense in which the Board has used that concept to dismisscases on their merits. Cf.Thermalloy Corporation,213. NLRBNo. 26 (1974). I find Respondent violated Section 8(b)(1)(A)when, on September 12, 1973, Richard Bratt threatened Ger-ald Haught because he circulated a decertification petitionamong employees of Homer Laughlin China, Inc.Upon the foregoing -findings of fact, and upon the entirerecord in this case, I make the following:CONCLUSIONS OF LAW1.United States Potters Association; Homer LaughlinChina, Inc.; Canonsburg Pottery Company; Hall China Com-pany; and Taylor, Smith & Taylor Company are employersengaged in commerce within the meaning of Section 2(6) and(7) of the Act.2. International Brotherhood of Pottery and Allied Work-ers;AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3.By threatening Gerald Haught on September 12, 1973,for circulating a decertification petition among employees ofHomer Laughlin China, Inc., Respondent has violated Sec-tion 8(b)(1)(A) of the Act.4.The aforesaid unfair labor practice is an unfair laborpractice affecting commerce within the meaning of Section2(6) and (7) of the Act.THE REMEDYRemedy is what thiscaseis really all about. Respondentoffered to settleduring, the prehearing stage on the basis ofthe Board's usual remedy in 8(b)(1)(A) threatcases, i.e., acease-and-desist order and posting of an appropriatelyworded notice to members. The General Counsel rejectedRespondent's offer on the ground that the remedy must pro-vide "for the employees to resume their decertification effortsin an uncoerced atmosphere and if within 60 days of theclosing of the case on compliance the employees secure therequisite showing of interest, a representation petition wouldbe processed by the region, thereby not allowing the presentcontract to bar the filing of such petition."" This impasse4 The quoted words are the pertinent part of the General Counsel's motionto amend the complaint by adding a paragraph which I took under advise-presents two separate and distinct issues.As already indicated, Respondent's contract with theUnited States Potters Association covers a mui ltiemployerunitmadeup of fourcompanies:The total number of em-ployees in the bargaining unit is approximately 2,800 (some1,600 at Homer Laughlin, 300 at Canonsburg, 500 at Hall,and 400 at Taylor, Smith & Taylor). The'bargaining relation-ship between Respondent and the Potters Association beganprior to 1890. It has been a stable one for many years. Thecontract which was in effect when Richard Bratt threatenedGerald Haught on September 12, 1973, expired on November15, 1973, and was succeeded by one which began on' Novem-ber 15, 1973, and expires on November 15,1976. Respondentand the Potters Association bargained for, and agreed to thecurrent contract during the long hiatus between' the filing ofthe charge in this case on September 18, 1973, and issuanceof the complaint on July 25, 1974, without any hint from theGeneral Counsel that he would seek a remedy which threat-ened their bargaining relationship.Respondent first learnedwhat the General Counsel wanted when, just before the com-plaint issued, a member of the Regional Office staff contactedRespondent's counsel, Joseph Finley, and asked him if Re-spondent would agree to the remedy at issue here. (Finley wasfirst contacted when the charge was filed. At that time heindicated his willingness to settle on the conventional basis.Why the long hiatus in the handling of the case ensued ns notexplained in the record.) Finley refused.In format, the complaint is similar to the sort of complaintusually issued by the General Counsel in 8(a)(2) cases. Itnames the "Parties to the Contract" in the caption. It con-tains a subparagraph which alleges the bargaining relation-ship between Respondent and the Parties to the Contract andthe existence of the 1970-73 and 1973-76 contracts. It con-tains no averment that the Parties to the Contract have vi-olated the Act in any way. It contains no statement as to theremedy which the General Counsel considers appropriate forthe violation-alleged to have been committed by Respondent.It was served on the Parties to the Contract. At`no time priorto the hearing did the General Counsel attempt to notify theParties to the Contract that it was seeking a remedy whichwould affect their contractual rights.Counsel for the Parties to the Contract first learned whatwas in the wind from Finley. Finley happened to see ThomasQuigley under circumstances having nothing to' do with thiscase in August 1974. He mentioned the telephone call he hadreceived from the Regional Office in July and his response totheGeneral Counsel's proposal. Finley spoke to MarcusAaron on the telephone on September 6, 1974, less than aweek before the hearing. He told Aaron about the same; con-versation at that time.At the outset of the hearing, counsel for the Parties to theContract moved "for ... a dismissal of the action insofar asit pertains to" the Parties to the Contract. I took that motionand a related motion by Respondent "to sever [the Parties tothe Contract] as parties to this proceeding" under advise-ment. Technically,"dismissing" or "severing" as to the Par-ment at the hearing Pursuant to Sec. 102 17 of the Board's Rules andRegulations,Series 8, as amended,Ihereby grant the General Counsel'smotion although, as developed more fully below, I think it comes too lateto have any bearing on the question of whether the Parties to the Contractwere denied due process by the General Counsel's pleading INTL.'BROTHERHOODOF POTTERY AND ALLIEDWORKERStiesto the Contractwould be improperfor theyhave not beenaccused of any violationof the Act andcases concerningthen havenot beenconsolidatedwith this case concerning aviolation by Respondent. For thatreason, I hereby deny bothmotions.Nevertheless,the motions and counsels'argumentsin supportthereofraise the questionof whetherthe Partiesto the Contract havebeen accorded due processby the Gen-eral Counsel's pleading.As theGeneral Counsel aptly noted,Board pleading isnotice pleading. The essential requirement of good noticepleading is that parties be given fair warningof what they areallegedto have done or of the jeopardy they areplaced in bythe actions and positions of opposing parties.An 8(a)(2) com-plaint in the format of the complaint in this case meets thatrequirement because withdrawal of recognition from or dises-tablishment of an assisted union is the standard remedy im-posedby theBoard on an employer who violates Section8(a)(2).Merely serving on the allegedly assisted union a copyof a complaint which names the union as party to a contractwith the accused employer without spelling outthe fact thata remedydirected against the employer will also affect theunion's rights is sufficient to alert the union that the litigationplaces its rights injeopardy.The same logic does not apply,however, where theremedy sought is an unusual one. Receiptof an 8(b)(1)(A) complaintwhich names employers as partiesto a contract with a union accused of threatening one em-ployee might make an experienced practitionerbefore theBoard suspiciousthatthe litigation somehow places hisclient's contractual rights in jeopardy.Such a document,however,falls far short of giving the client or practitionersunskilledin the intricacies of Board law that which goodnotice pleading demands-fair warning of what they have atstake in the litigation.The fact that,here, counsel for theParties tothe Contracthappened to learn from counsel forRespondent just what the GeneralCounselhad in mind intime for counsel to show up at the hearing in order toprotecttheir respective clients' interest does not makeup for theGeneral Counsel's failure to give their clients the warningthey are entitled to. When,as here, a remedywhichwill affectthe rights of a partyto a contract is different from the remedywhichthe Board usually imposesfor the sortof violationallegedin the complaint,fairness requiresthat theGeneralCounselinclude in the complaint an explicit statement of theremedyhe seeks.While theBoard's liberal rules encourageamendments to complaints,an amendment at the hearingwhichmakes such an explicit statementpart ofthe complaintdoes not give parties to the contractthe timelynotice thatfairness requires.The secondremedy issue goes to the appropriateness of theremedy soughtby the GeneralCounsel.The relationship be-tween Respondent and the Potters Association is a long andstable one.Theyrenewed their contractfor 3more years inNovember 1973 ingood faith and with no intention of inter-feringwith the rights of employees undertheAct. Theremedy soughtby theGeneral Counselwouldplace theirrelationship in jeopardy because one union official lost histemper for a few moments and uttered some empty threats toone employeein the presence of a handful of employees outof a bargaining unitof 2,800employees. I agree with theobservation of counsel for Respondent that such aremedy forsuch a violation"is almost like the guillotine for running a29red light." The purpose of the Act is to promote stability, notinstability,in bargaining relationships.Because the Parties tothe Contract have been denied due process and becausewaiver of the Board's contract-bar rules is not appropriate inview of the minor nature of the violation found,Iwill notrecommend the remedy sought by the General Counsel.Rather, I will recommend the cease-and-desist order andnotice customary in cases of this sort.Upon the basis of the foregoing findings of fact, conclu-sions of law,and the entire record in this proceeding, andpursuant to Section 10(c) of the Act, I hereby issue the fol-lowing recommended:ORDERSInternationalBrotherhood of Pottery and Allied Workers,AFL-CIO, itsofficers, agents,and representatives, shall:1.Cease and desist from:(a) Threatening employees for circulating decertificationpetitions.(b) In any like or related manner attempting to restrain orcoerce employees in the exercise of rights guaranteed in Sec-tion7 of the Act.2. Takethe following affirmative action necessary to effec-tuate the policiesof the Act:(a) Post at its offices and meeting halls copies of the at-tached notice marked"Appendix."6 Copies ofsaid notice,on forms providedby theRegional Director for Region 6,after being duly signed by Respondent's authorized represen-tative, shall be postedby itimmediately upon receiptthereof,and be maintainedby it for 60consecutive days thereafter, inconspicuous places, including all places where notices tomembers are customarily posted.Reasonable steps shall betaken by Respondent to insure that said notices are not al-tered,defaced,or covered by any othermaterial.(b)Mail signed copies of the attached noticemarked "Ap-pendix" to the Regional Director for Region6 forposting atfacilitiesof UnitedStates Potters Association; Homer Laugh-linChina, Inc.; CanonsburgPottery Company; Hall ChinaCompany; andTaylor, Smith & TaylorCompany,providedthey chooseto post said notice.(c)Notifythe Regional Director for Region 6, in writing,within20 daysfrom the date of thisOrder,what steps theRespondent has taken to comply herewith.5 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations,be adopted by the Board and becomeits findings, conclusions,and order,and all objections thereto shall bedeemed waived for all purposes6 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Orderof the National Labor Relations Board." 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found,after atrial, that we violated Federal law by threatening an employeeof Homer Laughlin China, Inc., for circulating a petition todecertify us as the bargaining representative of employees atplants operated by members of the United States PottersAssociation,we hereby notify you that:The National Labor Relations Act gives all employeesthese rights:To engage in self-organizationTo form,join,or help unions-To bargain collectively througha representative oftheir own choosingTo act together for collective bargaining or otheraid or protectionTo refrainfrom any or all of these things.WE WILL NOTthreatenyou forcirculating decertifica-tion petitions.WE WILL NOT,in-any like or related manner,attemptto restrain or coerce you in the exercise of the aboverights.INTERNATIONALBROTHERHOOD OFPOTTERY AND ALLIEDWORKERS,AFL-CIO